Citation Nr: 9902015	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Boston, Massachusetts


THE ISSUE

Entitlement to service connection for left eye superior 
oblique myokymia, claimed as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1996 decision of the VA RO 
which denied service connection for left eye superior oblique 
myokymia, claimed as due to Agent Orange (herbicide) 
exposure.  


REMAND

The veteran served on active duty from July 1967 to April 
1969, including service in the Republic of Vietnam.  Service 
medical records are negative for an eye disorder; the eyes 
and vision were normal at the time of the service separation 
examination.  There is no evidence of eye problems for many 
years after service.

In July 1996, the veteran filed a claim for service 
connection for a left eye diorder, superior oblique myokymia.  
With his claim, he submitted a July 1996 statement from 
Michael Pinnolis, M.D.  Dr. Pinnolis said he initially 
treated the veteran in August 1986 for a left eye retinal 
tear, and that during that time the veteran was noting 
intermittent double vision and a workup led to a diagnosis of 
left eye superior oblique myokymia (a neurological disorder 
that affects the muscles that move the eyeball).  The doctor 
indicated that the left eye condition occurred intermittently 
but was a permanent condition.  The veteran informed the 
doctor that he was exposed to Agent Orange while serving in 
Vietnam.  In his July 1996 letter, Dr. Pinnolis stated, 
Given what we know about Agent Orange and neurological 
disorders I believe it is likely as not that Agent Orange is 
the cause of this neurological disorder.  The veteran also 
submitted private medical records from 1987 which show a 
diagnosis of left eye superior oblique myokymia and a history 
of 5 years of intermittent symptoms.

Since the veteran served in Vietnam, he is presumed to have 
been exposed to Agent Orange.  However, the claimed left eye 
disorder is not among the listed conditions subject to 
presumptive service connection as being related to Agent 
Orange.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998); 61 Fed.Reg. 41442 
(1996); 59 Fed.Reg. 341 (1994).  Even though the legal 
presumption does not apply, service connection is still 
possible if there is sufficient evidence to connect the left 
eye disorder to Agent Orange exposure in service.  Winsett v. 
West 11 Vet.App. 420 (1998); Brock v. Brown, 10 Vet.App. 155 
(1997).  

Although in his statement Dr. Pinnolis gives no medical 
rationale to support his opinion that the veterans left eye 
condition is due to Agent Orange exposure, his medical 
opinion at least makes the service connection claim well 
grounded (plausible), and there is a futher VA duty to assist 
the veteran with his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Under the circumstances of 
this case, the duty to assist includes obtaining relevant 
medical records and providing the veteran with a VA 
examination which includes an opinion on the etiology of the 
left eye disorder.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992);  Green v. Derwinski, 1 Vet.App. 121 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for a left eye 
condition since April 1969 when he was 
separated from service.  The RO should 
obtain copies of the related medical 
records, following the procedures of 
38 C.F.R. § 3.159.  

2.  After the foregoing, the veteran 
should undergo a VA opthamological 
examination to determine the nature and 
etiology of his left eye condition 
(including previously diagnosed superior 
oblique myokymia).  The claims file must 
be made available to and reviewed by the 
examiner in connection with the 
examination.  Based on examination 
findings, historical medical records, and 
medical principles, the doctor should 
provide a medical opinion, with full 
rationale, as to whether or not the 
veteran has left eye superior oblique 
myokymia and whether or not such is 
related to Agent Orange exposure in 
service.  The examiner should cite to any 
medical literature which supports his/her 
medical opinion, and the examiner should 
also comment on the opinion offered by 
Dr. Pinnolis.  

3.  Thereafter, the RO should review the 
veterans claim for service connection 
for left eye superior oblique myokymia.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.  Then 
the case should be returned to the Board.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
